t c memo united_states tax_court frank a walter and joann r walter petitioners v commissioner of internal revenue respondent docket no filed date frank a walter pro_se gerald w douglas for respondent memorandum findings_of_fact and opinion chiechi judge respondent determined a deficiency in petitioners' federal_income_tax for in the amount of dollar_figure the sole issue for decision is whether petitioners are entitled for to a nonbusiness_bad_debt deduction under sec_166 b for punitive_damages that were awarded to but not collected by petitioner frank a walter during that year we hold that they are not findings_of_fact some of the facts have been stipulated and are so found petitioners resided in yachats oregon at the time the petition was filed petitioners used the cash_method of account- ing for federal_income_tax purposes and filed a joint federal_income_tax return for return on date petitioner frank a walter3 instituted a civil lawsuit in the superior court of california for the county of sacramento against an individual named jeffrey erkel mr erkel alleging fraud in connection with the handling of a real_estate project in which petitioners had invested dollar_figure on date a default judgment was entered against mr all section references are to the internal_revenue_code in effect for the year at issue all rule references are to the tax_court rules_of_practice and procedure in the notice_of_deficiency respondent disallowed the dollar_figure with respect to the punitive_damages at issue that petitioners claimed in their federal_income_tax return as a loss that reduced their gross_income as a result of the foregoing adjust- ment respondent determined that petitioners' social_security income for that year was understated petitioners do not dispute that if respondent's determination disallowing their claimed dollar_figure loss were to be sustained respondent's determination relating to their social_security income for would be correct references to petitioner in the singular are to petitioner frank a walter erkel and in favor of petitioner under the terms of that default judgment petitioner was to recover from mr erkel general damages general damages in the amount of dollar_figure and punitive_damages punitive_damages in the amount of dollar_figure petitioner did not at any time recover from mr erkel any portion of the general damages award nor did he recover any portion of the punitive_damages award in their return petitioners reduced their gross_income in the amount of dollar_figure by claiming a loss attributable to the punitive_damages that were awarded to but not collected by petitioner during that year petitioners did not include in their gross_income for any portion of the dollar_figure general damages award or any portion of the dollar_figure punitive_damages award in the notice_of_deficiency respondent disallowed the dollar_figure loss that was claimed by petitioners in their return on the following grounds petitioners did not include any portion of the dollar_figure punitive_damages award in their gross_income for federal_income_tax purposes and petitioners failed to establish that that award became worthless during opinion petitioners bear the burden of proving that respondent's determinations are erroneous rule a 290_us_111 deductions are strictly a matter of legislative grace and petitioners bear the burden of proving that they are entitled to any deduction claimed 292_us_435 as we understand petitioners' position they contend that the dollar_figure punitive_damages award constituted a nonbusiness_debt owed to petitioner by mr erkel that debt became worthless during and they are therefore entitled to a dollar_figure nonbusiness_bad_debt deduction for respondent does not dispute that the dollar_figure punitive_damages award constituted a debt owed to petitioner by mr erkel within the meaning of sec_166 however respondent contends that petitioners are not entitled under sec_166 to a deduction for with respect to that debt because they failed to establish that the punitive_damages award became a worthless_debt during within the meaning of that section they did not include any portion of the punitive_damages award in their gross_income for federal_income_tax purposes and they failed to establish that they had any basis in the punitive_damages award respondent notes on brief that it is not clear to her whether petitioners are also taking the position that they are entitled to a dollar_figure deduction for under the general loss provisions of sec_165 for the punitive_damages award at issue conse- quently respondent also contends on brief that if petitioners were advancing any such position it would be unsupported and must be rejected while we do not agree with respondent that petitioners also are relying on sec_165 in this case we do agree with respondent that any such position would be without merit sec_166 generally allows a deduction for any debt that becomes wholly or partially worthless within the taxable_year sec_166 provides that sec_166 shall not apply to any nonbusiness_debt of a noncorporate taxpayer sec_166 provides that where a nonbusiness_debt of a noncorporate taxpayer becomes worthless within a taxable_year the loss resulting from the worthlessness of such debt shall be considered a loss from the sale_or_exchange during the taxable_year of a capital_asset held for not more than one year for purposes of sec_166 the basis for determining the amount of the deduction for any bad_debt is the adjusted_basis of the debt as prescribed by sec_1011 for purposes of determining the loss from the sale_or_other_disposition of property see sec_166 sec_1_166-1 income_tax regs in deciding whether petitioners are entitled for to a nonbusiness_bad_debt deduction under sec_166 for the dollar_figure punitive_damages that were awarded to but not collected by petitioner during that year we need not and do not decide whether that award constituted a valid debt owed to petitioner by mr erkel within the meaning of sec_166 or whether that award became a worthless_debt during within the meaning of that section that is because assuming arguendo as peti- tioners and respondent maintain that the dollar_figure punitive_damages award were in fact a debt and further assuming arguendo as petitioners contend that that award became worthless during petitioners nonetheless would not be entitled for to a nonbusiness_bad_debt deduction with respect to that award a taxpayer is not entitled to a deduction for a worthless_debt under sec_166 in connection with an income item unless it has been included in the taxpayer's gross_income for federal_income_tax purposes either for the year for which the deduction is claimed or for a prior year 14_tc_1111 see 64_tc_598 o'meara v commissi8_tc_622 sec_1_166-1 income_tax regs as petitioners concede on brief the dollar_figure punitive_damages award at issue is an item_of_gross_income see commis- sioner v glenshaw glass co 348_us_426 sec_1_61-14 income_tax regs petitioner did not at any time recover from mr erkel any portion of that award petitioners who use the cash_method_of_accounting were not required to and did not include in their gross_income for any portion of the dollar_figure punitive_damages award see sec_451 sec_1 petitioners argue on brief that since punitive_damages that are collected by a taxpayer are included in the taxpayer's gross_income for federal_income_tax purposes under 348_us_426 punitive_damages that are awarded to but not collected by the taxpayer give rise to a bad_debt deduction under sec_166 petitioners' reliance on the glenshaw glass co case is misplaced that case does not in any way indicate that uncollected punitive_damages give rise to a bad_debt deduction under sec_166 a income_tax regs nor does the record indicate that peti- tioners included that award in their gross_income for any other year therefore petitioners are not entitled for to a nonbusiness_bad_debt deduction under sec_166 with respect to the punitive_damages that were awarded to but not collected by petitioner during that year accordingly respon- dent's determinations are sustained to reflect the foregoing decision will be entered for respondent consequently petitioners did not have any basis in the punitive_damages at issue t he process of establishing a basis for an income item consists in effect of reporting it in the taxpayer's gross_income for tax purposes o'meara v commissi8_tc_622 see supra note
